488 F.2d 978
James P. THOMPSON, Petitioner,v.The UNITED STATES of America, U. S. Department ofTransportation and the National TransportationSafety Board, Respondents.
No. 73-2995 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 31, 1974.

Jack Woods, College Station, Tex., for petitioner; James P. Thompson, pro se.
Claude S. Brinegar, Sec. of Transp., U. S. Dept. of Transp., Donald Etra, Morton Hollander, Attys., U. S. Dept. of Justice, Fritz L. Puls, Gen. Counsel, Nat. Transp. Safety Bd., Washington, D. C., for respondents.
Robert C. Nelson, Ft. Worth, Tex., for other interested parties.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
After carefully reviewing the order of the Transportation Department of the National Transportation Safety Board, we conclude that the Board's order should be affirmed in all respects.


2
Affirmed.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I